[a0190320loweemploymentag001.jpg]
EXECUTION VERSION Employment Agreement This Employment Agreement (this
“Agreement”), is entered into on March 20th, 2019, and effective as of January
1, 2019 (the “Effective Date”), by and between KEMET Corporation, a Delaware
corporation (the “Company”), and William M. Lowe, Jr. (“Executive”)
(collectively referred to herein as the “Parties”). RECITALS A. It is the desire
of the Company to assure itself of the continued services of Executive by
entering into this Agreement. B. Executive and the Company mutually desire that
Executive continue to provide services to the Company on the terms herein
provided. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the
respective covenants and agreements set forth below, the Parties hereto agree as
follows: 1. Employment. (a) General. The Company shall continue to employ
Executive and Executive shall remain in the employ of the Company, for the
period and in the position set forth in this Section 1, and subject to the other
terms and conditions herein provided. (b) Employment Term. For purposes of this
Agreement, the “Term” shall mean the period beginning on the Effective Date and
ending on March 31, 2021, subject to earlier termination as provided in Section
3. The Term may be extended by mutual agreement of the Parties. No later than
sixty (60) days prior to the expiration of the initial Term, the Parties shall
engage in good faith negotiations with respect to extending the initial Term,
and any extension shall constitute part of the Term for purposes of this
Agreement. (c) Position and Duties. Executive shall serve as the Chief Executive
Officer of the Company. Executive shall have such powers, responsibilities,
duties and authority as are customary for such position and as otherwise
assigned by the Board of Directors of the Company (the “Board”). Executive shall
devote substantially all of Executive’s working time and efforts to the business
and affairs of the Company (which shall include service to its “Affiliates”
(within the meaning of Rule 12b-2 promulgated under Section 12 of the Securities
Exchange Act of 1934, as amended from time to time)) and shall not engage in
outside business activities (including serving on outside boards or committees)
without the consent of the Board, provided that Executive shall be permitted to
(i) manage Executive’s personal, financial and legal affairs; (ii) participate
in trade associations; (iii) serve on the board of directors of not-for-profit
or tax-exempt charitable organizations; and (iv) subject to approval by the
Board, serve on the board of directors or similar board of for-profit
organizations, in each case, subject to compliance with this Agreement and
provided that such activities do not materially interfere with Executive’s
performance of Executive’s duties



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag002.jpg]
and responsibilities hereunder. Executive agrees to observe and comply with the
rules and policies of the Company and its subsidiaries as adopted by the Company
or its Affiliates from time to time, in each case as amended from time to time,
as set forth in writing, and as delivered or made available to Executive (each,
a “Policy”). (d) Service on Board. The Company shall use its reasonable best
efforts to cause Executive to be re-elected to the Board during the Term. (e)
Principal Place of Employment. Executive’s principal office shall be the
Company’s headquarters in Fort Lauderdale, Florida. Executive may perform his
duties under this Agreement at such other offices as may be appropriate for the
performance of his duties as determined in consultation with the Board. The
Parties understand that given the nature of Executive’s duties, Executive will
be required to travel and perform services at locations other than his principal
office from time to time. (f) Certain Executive Representations. Executive
represents and warrants that (i) Executive is not subject to any impediment,
restriction or restraint that would in any way prohibit, hinder or impair his
employment hereunder and his performance as contemplated hereby; (ii) without
limiting the foregoing, Executive’s employment hereunder and his performance as
contemplated hereby do not and would not in any way conflict with or breach any
confidentiality, non-competition or other agreement to which he is a party or to
which he may be subject; and (iii) Executive has not been the subject of any
allegation and, to his knowledge, he has not, (A) breached any law, regulation
or code of conduct applicable to him in the course of employment; or (B) engaged
in any act of workplace misconduct or impropriety, including any act of
discrimination or harassment. 2. Compensation and Related Matters. (a) Annual
Base Salary. During the Term, Executive shall receive a base salary at a minimum
rate of $725,000 per annum, which shall be paid in accordance with the customary
payroll practices of the Company and shall be pro-rated for partial years of
employment. Such annual base salary shall be subject to periodic review in
accordance with the Company’s regular process for similarly situated executives
(with the first review for Executive accordingly expected not later than early
2020) and shall be subject to increase but not decrease (such annual base
salary, as it may be increased from time to time, the “Annual Base Salary”). (b)
Annual Bonus. With respect to each fiscal year of the Company commencing during
the Term, Executive will be eligible to participate in the Company’s Annual
Incentive Program or such successor plan as may be in effect from time to time
(the “KAIP”). Executive’s annual incentive compensation under the KAIP (the
“Annual Bonus”) shall be targeted at 100% of his Annual Base Salary (the “Target
Bonus”), with the expectation that the actual Annual Bonus will scale upward and
downward based on actual performance, as determined by the Board, such that the
actual Annual Bonus payable to Executive may be greater than, equal to or less
than the Target Bonus. The Annual Bonus shall be based upon the achievement of
Company and/or individual performance metrics as established by the 2



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag003.jpg]
Board. The Annual Bonus for a fiscal year will be paid no later than the
fifteenth day of the third month following the end of such fiscal year. (c)
Prior Equity Grants. Upon the execution of this Agreement, the restricted stock
units granted to Executive pursuant to the award agreements, dated May 18, 2016,
May 18, 2017 and May 18, 2018 (collectively, the “Award Agreements”) shall be
deemed vested on a pro-rata basis, based on the number of days Executive was
actively employed during the vesting period starting with the date of grant of
the award and ending with the date of execution of this Agreement as determined
in accordance with the Company’s equity award retirement policy. (d) Initial
Equity Grant. Effective as of January 1, 2019, the Company granted Executive
50,000 restricted stock units, with 25,000 restricted stock units vesting
fifteen (15) months after the grant date and 25,000 restricted stock units
vesting twenty-seven (27) months after the grant date, subject to Executive’s
continued service on each vesting date and otherwise subject to the terms of the
Company’s Omnibus Incentive Plan or such successor plan as may be in effect from
time to time (the “LTIP”) and the applicable award agreement. (e) Long-Term
Incentive. The Company will grant Executive equity incentive awards (or other
long-term incentive compensation) for each fiscal year of the Company during the
Term, commencing April 1, 2018, with a minimum target value of $1,000,000 for
all such awards, in accordance with the LTIP and the applicable award agreement.
The type of award and specific terms and conditions of such awards will be
determined by the Board commensurate with Executive’s position. (f) Employee
Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements generally available from time
to time to other similarly situated executives of the Company employed at the
Company’s headquarters, with Executive on no less favorable terms, including
medical, dental and life benefits as they may be in effect from time to time.
(g) Paid Time Off. During the Term, Executive shall be entitled to at least five
(5) weeks, on an annualized basis, of paid personal leave in accordance with the
Company’s Policies. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and Executive. (h) Business Expenses. During the
Term, the Company shall reimburse Executive for all reasonable travel and other
business expenses incurred by Executive in the performance of Executive’s duties
to the Company in accordance with the Company’s expense reimbursement Policy.
(i) Indemnification. At such time during the Term as the Company shall enter
into an individual indemnification agreement with any of its directors or
officers, the Company shall enter into an individual indemnification agreement
with Executive on no less favorable terms. 3



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag004.jpg]
(j) Payment of Fees Associated with Review. The Company shall reimburse
Executive up to $5,000 for the reasonable attorneys’ fees and costs associated
with the review and negotiation of this Agreement. 3. Termination. (a) In
General. Executive’s employment hereunder may be terminated by the Company or
Executive, as applicable, without any breach of this Agreement under the
following circumstances: (i) Death. Executive’s employment hereunder shall
terminate upon Executive’s death. (ii) Disability. If Executive has incurred a
Disability, as defined below, the Company may terminate Executive’s employment.
(iii) Termination for Cause. The Company may terminate Executive’s employment
for Cause. (iv) Termination without Cause. The Company may terminate Executive’s
employment without Cause. (v) Termination by Executive without Good Reason.
Executive may terminate Executive’s employment with the Company without Good
Reason. (vi) Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company for Good Reason. (vii) Termination by
Executive due to Retirement. Executive may terminate Executive’s employment with
the Company due to Retirement. (b) Notice of Termination. Any termination of
Executive’s employment by the Company or by Executive under this Section 3
(other than termination pursuant to Section 3(a)(i)) shall be communicated by a
written notice to the other Party hereto (i) indicating the specific termination
provision in this Agreement relied upon; (ii) setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and (iii) specifying a
Date of Termination (as defined below) which, if submitted by Executive pursuant
to Section 3(a)(v) or Section 3(a)(vi), shall be at least thirty (30) days
following the date of such notice (a “Notice of Termination”); provided,
however, that in the event that Executive delivers a Notice of Termination to
the Company, the Company may, in its sole discretion, change the Date of
Termination to any date that occurs on or following the date of the Company’s
receipt of such Notice of Termination and is prior to the date specified in such
Notice of Termination. In such event, however, the Executive shall be entitled
to all compensation and benefits (or their equivalent value) pursuant to this
Agreement and any other applicable incentive or benefit plan or policy then in
effect, up to and including the final day of such Notice period (i.e., “pay in
lieu of notice”). A Notice of Termination submitted by the Company may provide
for a Date of Termination on the date Executive receives the Notice of
Termination, 4



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag005.jpg]
or any date thereafter elected by the Company in its sole discretion. In the
event of a dispute over the existence of Cause or Good Reason, either Party may
introduce newly discovered or newly arising evidence in support of or in
opposition to the determination of Cause or Good Reason. (c) Company Obligations
upon Termination. Upon termination of Executive’s employment pursuant to any of
the circumstances listed in Section 3(a), Executive (or Executive’s estate)
shall be entitled to receive the sum of: (i) the portion of Executive’s Annual
Base Salary earned through the Date of Termination but not yet paid to
Executive; (ii) any paid time off that has been accrued but unused in accordance
with the Company’s Policies; (iii) any reimbursements owed to Executive pursuant
to Section 2(h); (iv) any amount accrued and arising from Executive’s
participation in, or benefits accrued under any employee benefit plans, programs
or arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements; and (v)
except in the case of a termination of Executive’s employment for Cause pursuant
to Section 3(a)(iii), any earned but unpaid Annual Bonus for the prior fiscal
year. Except as otherwise expressly required by law (e.g., COBRA (as defined
below)) or as specifically provided herein, or in any other plan or arrangement
maintained by the Company, all of Executive’s rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive’s employment hereunder. In the event that
Executive’s employment is terminated hereunder for any reason, Executive’s sole
and exclusive remedy shall be to receive the payments and benefits described in
this Section 3(c) or Section 4 or in any other plan or arrangement maintained by
the Company, as applicable. (d) Deemed Resignation. Upon termination of
Executive’s employment for any reason, Executive shall be deemed to have
resigned from all offices and directorships, if any, then held with the Company
or any of its Affiliates and Executive agrees to execute any and all documents
necessary to effectuate such resignations. 4. Severance Payments. (a)
Termination Generally. If Executive’s employment shall terminate pursuant to
Section 3(a) for any reason other than pursuant to Section 3(a)(i) (death),
Section 3(a)(ii) (Disability), Section 3(a)(iv) (by the Company without Cause)
or Section 3(a)(vi) (by Executive for Good Reason), then Executive shall not be
entitled to any severance payments or benefits, except as provided in Section
3(c). (b) Equity Treatment. If Executive’s employment shall terminate pursuant
to Section 3(a) for any reason other than pursuant to Section 3(a)(iii), then
any equity incentive compensation award which is held by Executive as of the
Date of Termination (other than the award described in Section 2(d)) shall vest
on a pro-rata basis, based on the number of days Executive was actively employed
during either the vesting period or performance period, as applicable, (i) in
the case of any award with solely a service-vesting component starting with the
date of grant of the award and ending with the Date of Termination (but offset
by the number of shares previously vested in respect of such award) and (ii) in
the case of any award with a performance-vesting component starting with the
commencement date of the 5



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag006.jpg]
applicable performance period and ending with the earlier of the Date of
Termination or the last day of the performance period. Any award with solely a
service-vesting component shall be delivered as though the Date of Termination
were the last day of the service-vesting period and any award with a
performance-vesting component shall remain subject to actual performance
attainment during the full performance period with the payment of any such
performance award otherwise made at such time and under such other circumstances
as would have applied without regard to Executive’s employment termination. The
foregoing treatment shall only apply to an award with solely a service-vesting
component if the award was granted to Executive six (6) or more months prior to
the Date of Termination. The foregoing treatment shall only apply to an award
with a performance-vesting component if Executive was employed on September 1 of
the first year during the applicable performance period. (c) Termination without
Cause or for Good Reason. Except as otherwise provided in Section 4(d), if
Executive’s employment is terminated by the Company without Cause pursuant to
Section 3(a)(iv) or by Executive for Good Reason pursuant to Section 3(a)(vi)
then, subject to Executive signing on or before the 50th day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims and separation agreement in the Company’s customary form, as
may be updated from time to time (the “Release”), and Executive’s continued
compliance with Sections 5 - 7, Executive shall receive, in addition to payments
and benefits set forth in Section 3(c), the following benefits: (i) The Company
shall pay to Executive an amount equal to the lesser of (x) one (1) times the
sum of (A) the Annual Base Salary plus (B) the Target Bonus, each in the full
amount as in effect at such time, payable over twelve (12) months; or (y) the
sum of (A) the Annual Base Salary plus (B) the Target Bonus, each as in effect
at such time and prorated for the number of remaining days of employment in the
initial Term or any extended Term (measured from the commencement of such
extended Term), as applicable, payable over the remainder of such Term; in each
case in equal installments in accordance with the Company’s regular payroll
practice; provided that the first such payment shall be made within sixty (60)
days following the Date of Termination on the first regularly scheduled payroll
date of the Company following the date the Release becomes nonrevocable and
shall include all payments that would have otherwise been made to Executive had
the payments commenced on the Date of Termination; (ii) The Company shall pay to
Executive a cash lump sum an amount equal to the premiums Executive would have
been required to pay to continue Executive’s and Executive’s covered dependents’
medical, dental and vision coverage in effect on the Date of Termination under
the Company’s group healthcare plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), for the number of months
following the Date of Termination over which the payments set forth in Section
4(c)(i) are made, which amount shall be based on the premium for the first month
of COBRA coverage and shall be paid, regardless of whether or not Executive
elects COBRA continuation coverage, within sixty (60) days following the Date of
Termination on the first regularly scheduled payroll date of the Company
following the date the Release becomes nonrevocable; and 6



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag007.jpg]
(iii) Notwithstanding anything in Section 4(c) to the contrary, in the event any
payments thereunder could occur in one of two calendar years as a result of
being dependent upon the Release becoming nonrevocable, then, to the extent
required to avoid penalties under Section 409A (as defined below), such payments
shall commence on the first regularly scheduled payroll date of the Company,
following the date the Release becomes nonrevocable, that occurs in the second
of such two calendar years. (iv) For purposes of this Agreement, a termination
of Executive’s employment following a notice of nonrenewal of this Agreement by
the Company shall be treated as a Retirement. (d) Termination in Connection With
a Change in Control. Notwithstanding Executive’s prior notice, subsequently
rescinded, of his intention to retire, the Parties hereby agree that the terms
and conditions of the Change in Control Severance Compensation Agreement between
the Company and Executive dated as of July 28, 2017 (the “CIC Agreement”) shall
remain in effect during the Term, except that, notwithstanding anything to the
contrary in the CIC Agreement, solely to the extent required to avoid the
imposition of taxes or penalties under Section 409A any payments and benefits
payable under the CIC Agreement will be made on the same schedule as the
payments and benefits otherwise set forth in this Section 4. The payments and
benefits set forth in this Section 4(d), to the extent paid or provided, shall
be in lieu of any payments or benefits set forth in Section 4(c). (e) Death or
Disability. If Executive’s employment is terminated by reason of death pursuant
to Section 3(a)(i) or Disability pursuant to Section 3(a)(ii) then, subject to
Executive (or his estate, as the case may be) signing on or before the 50th day
following Executive’s Separation from Service, and not revoking, the Release,
and, in the case of Disability, Executive’s continued compliance with Sections 5
- 7, the Company shall pay or provide to Executive (or his estate, as the case
may be), in addition to payments and benefits set forth in Section 3(c), an
amount equal to the Annual Bonus, as in effect at such time, determined based on
the actual performance of the Company for the full fiscal year in which
Executive’s employment terminates, prorated for the number of days of employment
completed during the fiscal year in which the Date of Termination occurs,
payable in a lump sum cash amount at the time it would otherwise have been paid
in accordance with Section 2(b) had Executive remained employed for the entire
fiscal year. (f) No Mitigation; Payment to Surviving Spouse. Notwithstanding
anything to the contrary in this Agreement, Executive shall not be required to
seek other employment or otherwise mitigate any damages resulting from any
termination of employment. In the event of Executive’s death prior to payment of
all compensation and benefits due to Executive under Section 3(c), any remaining
compensation and benefits shall be paid to his spouse, if any, or if none as
required by laws of succession or intestacy. 5. Confidential Information. (a)
Obligation to Maintain Confidentiality. Executive understands and acknowledges
that during the course of his employment with the Company and its Subsidiaries
(as defined below), Executive will have access to and learn about Confidential
Information. 7



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag008.jpg]
“Confidential Information” means all information of any sort (whether merely
remembered or embodied in a tangible or intangible form) relating or belonging
to the Company or its Subsidiaries that is not generally known or publicly
available. Confidential Information includes, without specific limitation, the
information, observations and data obtained by Executive during the course of
his performance under this Agreement concerning the business and affairs of the
Company and its Subsidiaries, information concerning acquisition opportunities
in or reasonably related to the Company’s or its Subsidiaries’ business or
industry of which Executive becomes aware during the Term, the persons or
entities that are current, former or prospective suppliers or customers of any
one or more of them during Executive’s course of performance under this
Agreement, as well as development, transition and transformation plans,
methodologies and methods of doing business, strategic, marketing and expansion
plans, including plans regarding planned and potential sales, financial and
business plans, employee lists and telephone numbers, locations of sales
representatives, new and existing programs and services, prices and terms,
customer service, integration processes, requirements and costs of providing
service, support and equipment. Therefore, Executive agrees that he shall not,
at any time, disclose to any person or entity or use for his own account any of
such Confidential Information without the Board’s prior written consent, unless
and to the extent that any Confidential Information (x) becomes generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act; or (y) is required to be disclosed pursuant to any
applicable law or court order (provided that Executive provides the Company with
prior notice of the contemplated disclosure and cooperates with the Company at
its expense in seeking a protective order or other appropriate protection of
such information). Executive agrees to deliver to the Company upon termination
of his employment or at the end of the Term, or at any other time the Company
may request in writing, all memoranda, notes, plans, records, reports and other
documents and electronic records (and copies thereof) relating to the business
of the Company or its Subsidiaries (including, without limitation, all
Confidential Information) that he may then possess or have under his control.
Subject to Section 5(d), (f) and (g), Executive may not disclose or use for his
own account any Confidential Information at any time following the Executive’s
employment with the Company or its Subsidiaries. For purposes of this Agreement,
“Subsidiaries” shall mean any corporation or other entity of which the
securities or other ownership interests having the voting power to elect a
majority of the board of directors or other governing body are directly or
indirectly owned by the Company. (b) Ownership of Intellectual Property.
Executive agrees to make prompt and full disclosure to the Company or its
Subsidiaries, as the case may be, all ideas, discoveries, trade secrets,
inventions, innovations, improvements, developments, methods of doing business,
processes, programs, designs, analyses, drawings, reports, data, software,
firmware, logos and all similar or related information (whether or not
patentable and whether or not reduced to practice) that relate to the Company’s
or its Subsidiaries’ actual or anticipated business, research and development,
or existing or future products or services and that are conceived, developed,
acquired, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company or its Subsidiaries
and for a period of one (1) year thereafter (collectively, “Work Product”). Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” under the copyright laws of the United States, and
ownership of all rights therein shall vest in the Company or its Subsidiaries.
To the extent that any Work Product is not deemed to be a 8



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag009.jpg]
“work made for hire,” Executive hereby assigns and agrees to assign to the
Company or such Subsidiaries all right, title and interest, including without
limitation, the intellectual property rights that Executive may have in and to
such Work Product. Executive shall promptly perform all actions reasonably
requested by the Board (whether during or after the Term) to establish and
confirm the Company’s or such Subsidiaries’ ownership (including, without
limitation, providing testimony and executing assignments, consents, powers of
attorney, and other instruments). (c) Third Party Information. Executive
understands that the Company and its Subsidiaries will receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on the Company’s and its Subsidiaries’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Term and thereafter, and without in any way limiting the
provisions of Section 5(a), Executive will hold Third Party Information in the
strictest confidence and will not disclose to anyone (other than personnel of
the Company or its Subsidiaries who need to know such information in connection
with their work for the Company or such Subsidiaries) or use, except in
connection with his work for the Company or its Subsidiaries, Third Party
Information unless expressly authorized by a member of the Board in writing. (d)
Executive may respond to a lawful and valid subpoena or other legal process but
shall give the Company the earliest possible notice thereof, and shall, as much
in advance of the return date as possible, make available to the Company and its
counsel the documents and other information sought and shall assist such counsel
at Company’s expense in resisting or otherwise responding to such process, in
each case to the extent permitted by applicable laws or rules. (e) As used in
Sections 5 – 7, the term “Company” shall include the Company and its direct and
indirect parents and Subsidiaries. (f) Nothing in this Agreement shall prohibit
Executive from (i) disclosing information and documents when required by law,
subpoena or court order (subject to the requirements of Section 5(d)); (ii)
disclosing information and documents to Executive’s attorney, financial or tax
adviser for the purpose of securing legal, financial or tax advice; (iii)
disclosing Executive’s post-employment restrictions in this Agreement in
confidence to any potential new employer of Executive; or (iv) retaining, at any
time, Executive’s personal correspondence, Executive’s personal contacts and
documents related to Executive’s own personal benefits, entitlements and
obligations, except where such correspondence, contracts and documents contain
Confidential Information. (g) Pursuant to 18 U.S.C. § 1833(b), Executive
understands that Executive will not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret of
the Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to Executive’s attorney;
and (B) solely for the purpose of reporting or investigating a suspected
violation of law; or (ii) is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. Executive understands that if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret 9



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag010.jpg]
to Executive’s attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal; and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that Executive has with
the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Further, nothing in this Agreement or any other agreement that
Executive has with the Company shall prohibit or restrict Executive from making
any voluntary disclosure of information or documents concerning possible
violations of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company. 6. Non-Compete, Non-Solicitation. (a) Executive acknowledges that
during the course of his employment with the Company and its Subsidiaries, (i)
he has become familiar with the Company’s trade secrets and with other
Confidential Information concerning the Company and its predecessors and its
Subsidiaries; (ii) the Company and its Subsidiaries has invested and continues
to invest substantial resources in developing and preserving its business
relationships and goodwill, and the loss any such relationships or goodwill will
cause significant and irreparable harm to the Company and its Subsidiaries; and
(iii) his services are of special, unique and extraordinary value to the Company
and its Subsidiaries. (b) Executive agrees that during the Term and ending on
the end of the Restricted Period, as defined below, he shall not directly or
indirectly own any interest in, manage, control, participate in, consult with,
render services for, be employed by, or in any manner associate with or engage
in the business of designing, manufacturing, producing, distributing or selling
passive electronic components, within any country in which the Company or its
Subsidiaries engage or plan to engage in such business. Nothing herein shall
prohibit Executive from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation. For purposes of this Agreement, the term “Restricted Period” shall
mean two (2) years following the termination of employment hereunder. (c) During
the Restricted Period, Executive shall not directly or indirectly through
another person or entity (i) induce or attempt to induce any employee of the
Company or any Subsidiary to leave the employ of the Company or such Subsidiary,
or in any way interfere with the relationship between the Company or any
Subsidiary and any employee thereof; (ii) hire any person who was an employee of
the Company or any Subsidiary at any time during the Term; or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Company or any Subsidiary to cease doing business
with the Company or such Subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or any Subsidiary (including, without limitation, making any
negative or disparaging statements or communications regarding the Company or
its Subsidiaries). 10



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag011.jpg]
(d) If, at the time of enforcement of this Section 6, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive acknowledges that the restrictions contained in this
Section 6 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel. 7. Executive’s Cooperation. During the Term
and thereafter, Executive shall assist and cooperate with the Company and its
Subsidiaries in connection with any investigation, administrative, regulatory or
judicial proceeding, or in connection with any dispute or claim of any kind that
may be made against, by, or with respect to the Company, as reasonably requested
by the Company (including, without limitation, Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into Executive’s possession). In the event the Company requires
Executive’s cooperation in accordance with this section at any point in time
after the Term and at which Executive is no longer a member of the Board, then
in addition to reimbursement of Executive for his reasonable travel expenses
(including lodging and meals, upon submission of receipts) in accordance with
the Company’s expense reimbursement policy as in effect from time to time, the
Company shall compensate Executive at an hourly rate commensurate with similarly
situated executives or consultants of the Company of like experience and
expertise, and, in any event, at a rate not less than $300 per hour; provided,
however, that the Company shall not be required to compensate Executive for
assistance and cooperation in connection with (i) any phone call in which the
Executive participates for 1 hour or less, (ii) testimony provided by Executive
as a witness in connection with any action, claim or proceeding and (iii) any
investigation related to or arising out of allegations of Executive’s
misconduct. 8. Injunctive Relief. It is recognized and acknowledged by Executive
that a breach of the covenants contained in Sections 5 - 7 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in Sections 5 - 7, in addition to
any other remedy which may be available at law or in equity, the Company will be
entitled to seek specific performance and injunctive relief without the
requirement to post bond. 9. Maximum Payment Limit. If any payment or benefit
due under this Agreement, together with all other payments and benefits that
Executive receives or is entitled to receive from the Company or any of its
subsidiaries, Affiliates or related entities, would (if paid or provided)
constitute an excess 11



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag012.jpg]
parachute payment for purposes of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amounts otherwise payable and benefits
otherwise due under this Agreement will either (i) be delivered in full; or (ii)
be limited to the minimum extent necessary to ensure that no portion thereof
will fail to be tax-deductible to the Company by reason of Section 280G of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state or local income and employment taxes and the excise tax imposed
under Section 4999 of the Code, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the excise tax imposed under
Section 4999 of the Code. In the event that the payments and/or benefits are to
be reduced pursuant to this Section 9, such payments and benefits shall be
reduced such that the reduction of cash compensation to be provided to the
Executive as a result of this Section 9 is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. All determinations required to
be made under this Section 9 shall be made by the Company’s independent public
accounting firm, or by another advisor mutually agreed to by the Parties, which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a payment or benefit subject to this Section 9, or such earlier
time as is requested by the Company. 10. Clawback Provisions. Notwithstanding
any other provisions in this Agreement to the contrary, any incentive- based
compensation, or any other compensation, paid to Executive pursuant to this
Agreement or any other agreement or arrangement with the Company which is
subject to recovery under any Policy approved by the Board that is generally
applicable to senior management of the Company, applicable law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such Policy,
law, government regulation or stock exchange listing requirement. 11. Assignment
and Successors. The Company may assign its rights and obligations under this
Agreement to a United States subsidiary of the Company that is the main
operating company of the Company (or the principal employer of employees of the
Company and its subsidiaries) in the United States or to any successor to all or
substantially all of the business or the assets of the Company (by merger or
otherwise), and may assign or encumber this Agreement and its rights hereunder
as security for indebtedness of the Company and its Affiliates. This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, personnel and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable. None of Executive’s rights or obligations may be assigned or
transferred by Executive, other than Executive’s rights to payments hereunder,
which may be transferred only by will or operation of law. Notwithstanding the
foregoing, Executive shall be entitled, to the extent permitted under applicable
law and any applicable Company benefit plans or arrangements, to select and
change a beneficiary or beneficiaries to receive compensation hereunder
following Executive’s death by giving written notice thereof to the Company. 12



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag013.jpg]
12. Certain Definitions. (a) Cause. The Company shall have “Cause” to terminate
Executive’s employment hereunder upon: (i) a majority of the members of the
Board, excluding Executive as applicable, determining that (A) Executive has
committed an act of fraud in the course of his employment against the Company;
(B) Executive has committed an act of misconduct or gross negligence against the
Company that is materially injurious to the Company or its customers; or (C)
Executive has materially breached a Company Policy; (ii) a majority of the
members of the Company’s Board of Directors, excluding Executive as applicable,
determining that Executive has failed to adequately perform material duties or
obligations under this Agreement; (iii) Executive’s indictment for, or
conviction of, or pleading no contest to, a felony; or (iv) a material breach of
any of the representations and warranties set forth in Section 1(f). The
determination as to whether the Executive is being terminated for Cause shall be
made after a reasonable and good faith investigation by the Board; provided,
however, that Cause shall not exist under this Agreement unless: (x) the Company
gives written notice to Executive of the event or condition within ninety (90)
days following the Board’s actual knowledge thereof where such notice describes
with particularity the alleged act(s) at issue, (y) the Company has given the
Executive no fewer than thirty (30) days to remedy or otherwise cure the event
or condition and an opportunity to be heard at a meeting of the Board at his
sole discretion with or without counsel and the Board provides Executive a
summary of its findings; and (z) the Company terminates Executive’s employment
within thirty (30) days following the expiration of the cure period. (b) Date of
Termination. “Date of Termination” shall mean (i) if Executive’s employment is
terminated by Executive’s death, the date of Executive’s death; and (ii) if
Executive’s employment is terminated pursuant to Section 3(a)(ii) - 3(a)(vi),
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier. (c) Disability.
“Disability” shall mean, at any time the Company or any of its Affiliates
sponsors a long-term disability plan for the Company’s employees, “disability”
as defined in such long-term disability plan for the purpose of determining a
participant’s eligibility for benefits, provided, however, if the long-term
disability plan contains multiple definitions of disability, “Disability” shall
refer to that definition of disability which, if Executive qualified for such
disability benefits, would provide coverage for the longest period of time. The
determination of whether Executive has a Disability shall be made by the person
or persons required to make disability determinations under the long-term
disability plan. At any time the Company does not sponsor a long-term disability
plan for its employees, Disability shall mean Executive’s inability to perform,
with or without 13



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag014.jpg]
reasonable accommodation, the essential functions of Executive’s position
hereunder for a total of three months during any twelve-month period as a result
of incapacity due to mental or physical illness as determined by a qualified
physician licensed to practice medicine in the State of Pennsylvania as shall be
mutually selected by the Company (or its insurers) and Executive (or his
representatives). Provided that the Company shall have provided Executive with a
written summary of its basis for believing Disability may exist, any
unreasonable refusal by Executive to submit to a medical examination for the
purpose of determining Disability within a reasonable period following a written
request by the Company (or its insurers) shall be deemed to constitute
conclusive evidence of Executive’s Disability. (d) Good Reason. “Good Reason”
shall mean: (i) a reduction in Executive’s Annual Base Salary, other than any
reduction which is insignificant or is implemented as part of a formal austerity
program approved by the Board and applicable to all other senior executive
officers of the Company, provided such reduction does not reduce Executive’s
Annual Base Salary by a percentage greater than the average reduction in
compensation of all other senior executive officers of the Company; (ii) the
Company reduces Executive’s Target Bonus, LTIP target value or grant date value
of annual equity awards; (iii) a material, adverse change in Executive’s
position with the Company that reduces his title, responsibilities, level of
authority or scope of duties (including as a result of the assignment of
responsibilities and/or duties from those in effect immediately prior to the
reduction or that are materially inconsistent with Executive’s position, or
Executive’s removal from, or the Company’s failure to nominate Executive for re-
election to, the Board during the Term); (iv) the Company breaches a material
obligation to Executive under the terms of this Agreement or any other material
written agreement between Executive and the Company; or (v) a relocation of
Executive’s principal worksite of more than fifty (50) miles unless such
relocation reduces the Executive’s commute to such worksite. However, none of
the foregoing events or conditions will constitute Good Reason unless: (x)
Executive provides the Company with written objection to the event or condition
within ninety (90) days following the occurrence thereof; (y) the Company does
not reverse or otherwise cure the event or condition within thirty (30) days of
receiving that written objection; and (z) Executive terminates his employment
within thirty (30) days following the expiration of that cure period. (e)
Retirement. “Retirement” shall mean the Executive’s voluntary retirement from
employment occurring at any time following the expiration of the initial Term of
this Agreement, or sooner in the event of mutual agreement between the Company
and the Executive, provided Executive shall provide written notice the Board of
his intent to retire no fewer than ninety (90) days in advance of his planned
retirement date, and shall use his 14



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag015.jpg]
reasonable best efforts to assist the Company in any resulting transition,
including extending or delaying his Retirement date, and providing continued
cooperation to the Company thereafter pursuant to the terms of this Agreement.
13. Miscellaneous Provisions. (a) Governing Law. This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of
Florida without reference to the principles of conflicts of law of the State of
Florida or any other jurisdiction, and where applicable, the laws of the United
States. The Company and the Executive agree that any and all disputes relating
to or arising out of this Agreement, excluding any relief sought by the Company
under Sections 5 - 8 or any other dispute arising under this Agreement in
respect of which a Party may seek injunctive relief, but otherwise including
disputes in respect of payments and benefits provided hereunder, will first be
submitted to mediation pursuant to a written demand for mediation which either
party may serve on the other which shall be before a mediator selected by the
Parties in accordance with mediation procedures of the American Arbitration
Association (“AAA”). In the event, the Parties are unable to agree to a mediator
within ten (10) days of receipt of the written demand for mediation, the
mediator will be appointed by the office of AAA in Miami, Florida. The cost of
the mediator and fees imposed by AAA shall be split equally by the Parties. (b)
Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 4 through 11 and this 13 will survive the termination of
Executive’s employment and the expiration or termination of the Term. (c)
Notices. Any notice, request, claim, demand, document and other communication
hereunder to any Party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, as follows (except that notice of
change of address shall be effective only upon receipt): (i) If to the Company,
to the attention of the General Counsel at its headquarters, (ii) If to
Executive, at the last address that the Company has in its personnel records for
Executive, or (iii) At any other address as any Party shall have specified by
notice in writing to the other Party. (d) Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.
Signatures delivered by facsimile shall be deemed effective for all purposes.
(e) Entire Agreement. The terms of this Agreement are intended by the Parties to
be the final expression of their agreement with respect to the subject matter
hereof and 15



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag016.jpg]
supersede all prior understandings and agreements, whether written or oral
(including the Incentive Award, Severance and Non-Competition Agreement by and
between the Company and Executive dated December 1, 2014). The Parties further
intend that this Agreement shall constitute the complete and exclusive statement
of their terms and that no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement. (f) Amendments; Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by Executive
and a duly authorized officer of Company (other than Executive). By an
instrument in writing similarly executed, Executive or a duly authorized officer
of the Company (other than Executive) may waive compliance by the other Party
with any specifically identified provision of this Agreement that such other
Party was or is obligated to comply with or perform; provided, however, that
such waiver shall not operate as a waiver of, or estoppel with respect to, any
other or subsequent failure. No failure to exercise and no delay in exercising
any right, remedy, or power hereunder preclude any other or further exercise of
any other right, remedy, or power provided herein or by law or in equity. (g)
Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (i) the plural includes the singular and the
singular includes the plural; (ii) “and” and “or” are each used both
conjunctively and disjunctively; (iii) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (iv) “includes” and “including” are each
“without limitation”; (v) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular section or subsection; and (vi) all pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the entities or persons referred to may require. (h)
Enforcement. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. (i)
Withholding. The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold or by its Policies it
customarily 16



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag017.jpg]
withholds. The Company shall be entitled to rely on an opinion of counsel if any
questions as to the amount or requirement of withholding shall arise. (j)
Section 409A. (i) General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. (ii) Separation from Service. Notwithstanding anything in
this Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation or benefits
described in Section 4 shall not be paid, or, in the case of installments, shall
not commence payment, until the sixtieth (60th) day following Executive’s
Separation from Service (the “First Payment Date”). Any lump sum payment or
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall be paid to Executive on the First Payment Date
and any remaining installment payments shall be made as provided in this
Agreement. (iii) Specified Employee. Notwithstanding anything in this Agreement
to or any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, any payment of compensation or benefits to which Executive is entitled
under this Agreement or any other compensatory plan or agreement that is
considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from Service shall be delayed to the extent
required in order to avoid a prohibited distribution under Section 409A until
the earlier of (A) the expiration of the six-month period measured from the date
of Executive’s Separation from Service with the Company; or (B) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein. (iv) Expense Reimbursements. To the extent that any
reimbursements under this Agreement are subject to Section 409A, any such
reimbursements payable to Executive shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred;
provided, that Executive submits Executive’s reimbursement request promptly
following the date the expense is incurred, the amount of expenses reimbursed in
one year shall not affect the amount eligible for reimbursement 17



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag018.jpg]
in any subsequent year, other than medical expenses referred to in Section
105(b) of the Code, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit. (v)
Installments. Executive’s right to receive any installment payments under this
Agreement, including any continuation salary payments that are payable on
Company payroll dates, shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under Section
409A. Except as otherwise permitted under Section 409A, no payment hereunder
shall be accelerated or deferred unless such acceleration or deferral would not
result in additional tax or interest pursuant to Section 409A. 14. Executive
Acknowledgement. Executive acknowledges that Executive has read and understands
this Agreement, is fully aware of its legal effect, has not acted in reliance
upon any representations or promises made by the Company other than those
contained in writing herein, and has entered into this Agreement freely based on
Executive’s own judgment. [Signature Page Follows] 18



--------------------------------------------------------------------------------



 
[a0190320loweemploymentag019.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written. KEMET Corporation By: /s/ Frank Brandenberg Name:
Frank Brandenberg Title: Chairman of the Board of Directors EXECUTIVE /s/
William M. Lowe, Jr. William M. Lowe, Jr. [Signature Page to Employment
Agreement] 914658-NYCSR05A - MSW



--------------------------------------------------------------------------------



 